Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	The election filed 09/12/2022 in response to the Office Action of 07/11/2022 is acknowledged and has been entered.
	Applicant has elected Group II, claims 15-23, drawn to a method for detecting at least two different polypeptides in a sample from a subject with unknown status comprising: detecting the presence or an amount of at least two polypeptides in the sample by contacting the sample with at least two reagents, each reagent specifically detecting the presence and/or amount of one of a plurality of polypeptides comprising IL-8 and ferritin; and determining whether the combination of the presence of and/or detected amounts of each of the at least two polypeptides is indicative of the presence of or an increased risk of the presence of colorectal cancer in the subject.
Because applicant did not distinctly and specifically point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse. See MPEP 818.03(a).

3.	Claims 15-24 are pending and currently under prosecution.

Priority
4.	Applicant’s claim under 35 U.S.C. §§ 119(e) for benefit of the earlier filing date of applications, is acknowledged.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5. 	Claims 15-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. Claims 15-24 are directed to a correlation of judicial exception, for example, correlation of IL-8 and ferritin with cancer, this type of correlation is a consequence of natural processes, because it is a consequence of a natural process in the body. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps in addition to IL-8 and ferritin are steps for routine data gathering in order to test for the correlation do not add a meaningful limitation to the method as they would be routinely used by those of ordinary skill in the art in order to apply the correlation. The steps in addition to IL-8 and ferritin are steps of contacting the sample with at least two reagents, each reagent specifically detecting the presence and/or amount of one of a plurality of polypeptides comprising IL-8 and ferritin, which were well understood and routine in the art before the effective filing date of the instant application as demonstrated by Schettini et al. (US 20150301058, published on 10/22/2015, IDS) teach a method of detecting a presence or level of one or more biomarker in a biological sample, wherein the detected presence or level of the one or more biomarker is used to characterize a cancer, wherein the biomarkers include IL-8 and ferritin, wherein the cancer includes colorectal cancer; see entire document, e.g. [0028], [0030], [0048], [0466], [0901], claims 1, 18, 28-31 and 43.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

7.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 15-16 and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a “written description” rejection.
The considerations that are made in determining whether a claimed invention is supported by an adequate written description are outlined by the published Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, para. 1, ``Written Description'' Requirement (Federal Register; Vol. 66, No. 4, January 5, 2001; The 2015 Written Description Workshop materials; hereinafter “Guidelines”).  
These guidelines state that rejection of a claim for lack of written description, where the claim recites the language of an original claim should be rare.  Nevertheless, these guidelines further state, “the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention” (Id. at 1105).  The “Guidelines” continue:

The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  This problem may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.  
  
	With further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
	The claims 15-16 and 21-24 are herein drawn to a method for detecting at least two different polypeptides in a sample from a subject with unknown status comprising: detecting the presence or an amount of at least two polypeptides in the sample by contacting the sample with at least two reagents, each reagent specifically detecting the presence and/or amount of one of a plurality of polypeptides comprising IL-8 and ferritin; and determining whether the combination of the presence of and/or detected amounts of each of the at least two polypeptides is indicative of the presence of or an increased risk of the presence of colorectal cancer in the subject.
	In this instance, the claims are directed to a genus of reagents which specifically detecting the presence and/or amount of one of a plurality of polypeptides comprising IL-8 and ferritin. 
A genus of reagents may include, for example, a polypeptide, an antibody, a nucleic acid, or small molecule. 
Although the specification teaches antibodies bind to IL-8 and ferritin (see [0122], [0160] and Example 1), it is not representative of the claimed a genus of reagents; this is because the claimed reagents, for example, a polypeptide, an antibody, a nucleic acid, or small molecule have markedly different structures. The artisan would not expect that any given reagent would bind to IL-8 and ferritin, and can be used to detect colorectal cancer.
There is no correlation between any one particularly identifying structural feature that is shared by at least a substantial number of the members of the claimed a genus of reagents; because each reagent is structurally and functionally different. Although the artisan could potentially screen reagents, it cannot be predicted whether or not one will be successful. The written description provision set forth under 35 USC 112(a) is severable from its enablement provision, so that written description requirement cannot be met by describing how one might make the invention – rather the invention must be described in such clear and particular terms so as to reasonably convey to the skilled artisan that applicant had possession of the claimed invention as of the filing date of the application (i.e., the earlier effective US filing date sought).  
The skilled artisan could not immediately envision, recognize or distinguish at least a substantial number of the members of the claimed genus of reagents. 
The specification therefore would not reasonably convey to the skilled artisan Applicant's possession of the claimed invention as of the filing date of the application.
Notably, the Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).  
Furthermore, Applicant is reminded that “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  
In this instance, there is no language that adequately describes with any of the requisite clarity or particularity the claimed a genus of reagents would bind to IL-8 and ferritin, and can be used to detect colorectal cancer. A description of what a material does, rather than of what it is, does not suffice to describe the claimed invention.  
While the written description requirement can by satisfied without an actual reduction to practice, the disclosure of a catalog of potentially effective substances that might be found to be useful in practicing the claimed invention does not fulfill the written description requirement.  
Recognizing that the claims are drawn to a genus of reagents would bind to IL-8 and ferritin, and can be used to detect colorectal cancer, it is aptly noted that the Federal Circuit has decided that a generic statement that defines a genus of substances by only their functional activity, does not provide an adequate written description of the genus.  See The Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The Court indicated that while applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a precise definition of a representative number of members of the genus, such as by reciting the structure, formula, chemical name, or physical properties of those members, rather than by merely reciting a wish for, or even a plan for obtaining a genus of molecules having a particular functional property. The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of genus must be capable of doing, not of the substance and structure of the members.  
Finally, Guidelines states, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was ‘ready for patenting’ such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” (Id. at 1104).  “Guidelines” further states, “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus” (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus. Moreover, because the claims encompass a genus of reagents would bind to IL-8 and ferritin, and can be used to detect colorectal cancer, but which otherwise vary materially, structurally and/or functionally, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  In this instance, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; Applicant has not shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; and Applicant has not described distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention at the time the application was filed.  

9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

11.	Claims 15-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schettini et al. (US 20150301058, published on 10/22/2015, IDS).
	Claims 15-24 are herein drawn to a method for detecting at least two different polypeptides in a sample from a subject with unknown status comprising: detecting the presence or an amount of at least two polypeptides in the sample by contacting the sample with at least two reagents, each reagent specifically detecting the presence and/or amount of one of a plurality of polypeptides comprising IL-8 and ferritin; and determining whether the combination of the presence of and/or detected amounts of each of the at least two polypeptides is indicative of the presence of or an increased risk of the presence of colorectal cancer in the subject.
	Schettini et al. teach a method of detecting a presence or level of one or more biomarker in a biological sample, wherein the detected presence or level of the one or more biomarker is used to characterize a cancer, wherein the biomarkers include IL-8 and ferritin, wherein the cancer includes colorectal cancer; see entire document, e.g. [0028], [0030], [0048], [0466], [0901], claims 1, 18, 28-31 and 43.
	For claim 16, Schettini et al. teach that the sample is a serum sample, a blood sample, a plasma sample, a urine sample, a tissue sample, or a saliva sample; see [0019] and [0024].
	For claims 17-20, Schettini et al. teach analysis of biomarkers using antibody-coupled microspheres and directly conjugated antibodies, comprising the use of particles coupled to an antibody, where the antibody captures the biomarkers, and the detector antibody is directly coupled to a label, and is used to detect a biomarker on the captured vesicle; see Examples 4-5. Schettini et al. teach antibody arrays that vesicles bound to antibodies to various proteins were fluorescently detected; see [0082].
	For claim 21, Schettini et al. teach protein or antibody arrays to identify polypeptide (or functional fragment) biomarker(s) for data mining to identify biomarkers; see [0125], [0218], Example 36.
	For claim 22, Schettini et al. teach colonoscopy examination; see Example 43.
	For claims 23-24, Schettini et al. teach colorectal cancer biomarker CEA; see Table 4 on page 44, [0028].

Conclusion
12.	No claim is allowed.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/Primary Examiner, Art Unit 1642